Citation Nr: 0702617	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tendonitis, feet.

2.  Entitlement to service connection for degenerative 
arthritis, knees.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for arthritis, wrists.

5.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran served in the District of Columbia National Guard 
between January 1978 and May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for several medical 
conditions, including a bilateral knee disability, a 
bilateral foot disability, and PTSD.  She also claimed 
service connection for bilateral wrist arthritis, as well as 
right wrist carpal tunnel syndrome.  None of these issues are 
ready for final adjudication at this time.

Wrists
In October 2000, the veteran filed her claim for service 
connection for several disabilities, including arthritis in 
both wrists and carpal tunnel syndrome in her right wrist.  
Service connection was denied in July 2002, and in August 
2002 the veteran filed a timely notice of disagreement.  
While the veteran, in December 2002, submitted a statement 
indicating that her knee disability was her "primary 
problem," she gave no indication that she wished to withdraw 
her notice of disagreement with regard to her wrists.  The 
January 2003 Statement of the Case (SOC), however, only 
addressed the veteran's claims with regard to her feet and 
knees.  To date, no SOC has been issued with regard to the 
bilateral wrist arthritis claim, or the right wrist carpal 
tunnel syndrome claim.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29 (2006), unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative.  38 C.F.R. § 19.26 (2006).  Because 
the RO has not granted either claim with regard to the 
veteran's wrists, and the veteran has not withdrawn those 
appeals, an SOC must be issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Duties to Notify and Assist
VA has several duties under 38 C.F.R. § 3.159 to notify and 
assist the veteran with regard to her claims.  Included among 
those duties is the duty to assist the veteran to obtain 
evidence relevant to her claim.  See 38 C.F.R. § 3.159(c) 
(2006).  

The veteran's claims folder contains service medical records 
from her National Guard service, but no verification of her 
service dates, including verification of periods of active 
duty, active duty for training (ACDUTRA), and inactive duty 
for training (INACDUTRA). The most recent request was in 
October 2000, but no response is of record.  Also relevant to 
the veteran's claims, her PTSD claim in particular, is her 
military personnel file ("201 file").  This was most 
recently requested in July 2003 and the response stated, 
"cannot identify a record based on information furnished. If 
additional information can be obtained, resubmit using PIES 
request code S02."  No follow up is evidenced in the record.

Both the veteran's service personnel file, and verification 
of her periods of National Guard service are relevant to her 
service connection claims and are, or should be, a matter of 
federal record. VA has an obligation under 38 C.F.R. § 
3.159(c)(2), (3) to pursue this information until a 
responsible custodian of such records reports that they are 
unavailable, or VA can reasonably conclude that any further 
effort to obtain them would be futile. National Guard records 
are maintained by the personnel office of the Service 
National Guard Center where the veteran served. An 
alternative source for this information is the National 
Personnel Records Center (NPRC). See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M-21-1, 
Part III, Ch. 4, § 4.01(b)(1)(c), Change 131 (February 25, 
2005).  As such, additional development is necessary, as this 
matter is not ready for final adjudication.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which placed two additional duties upon the VA.  
Under Dingess, VA must also provide proper notice of the 
evidence required to establish the degrees of disability and 
the effective date of an award.  The notice provided to the 
veteran in this case is not in conformity with the Court's 
Dingess decision.  As such, this matter must be remanded for 
proper notice under 38 C.F.R. § 3.159(b)(1), including 
corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case on the 
issues of service connection for bilateral 
wrist arthritis and service connection for 
right wrist carpal tunnel syndrome. Advise 
the veteran of the need to timely file a 
substantive appeal to perfect the appeals. 
The appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

2.  Obtain the veteran's entire service 
personnel record and verify her National 
Guard service dates, including 
verification of all dates of active duty, 
ACDUTRA, and INACDUTRA from the Service 
National Guard Center where the veteran 
served, by the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, or 
through other official channels, as 
necessary..  Document all efforts made in 
connection with this request.

3.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



